DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Due to Applicant’s amendments, the previous 35 USC 112(a) and 112(b) rejections have been withdrawn.
Allowable Subject Matter
Claims 1-2, 4-11, 13-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1 and 17, prior art does not explicitly disclose, teach or suggest a method for forming an electrode for brine electrolysis or performing brine electrolysis comprising an electrode comprising a tungsten-nickel carbide on a carbon support wherein the molar ratio of tungsten to nickel is about 4:1.  As stated in Applicant’s remarks submitted 15 December 2021, p. 7, second paragraph, the instantly claimed ratio of about 4:1 demonstrates unexpected results of reduced overpotential as well as excellent long-term performance and stability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794